COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DENNIS EDWARD RAYNER,
                                                  §
  EVEN BETTER LOGISTICS, LLC, and
                                                                   No. 08-20-00145-CV
  MICHELLE CORA CROOM,
                                                  §
                                                                     Appeal from the
                 Appellants,
                                                  §
                                                                   353rd District Court
  v.
                                                  §
                                                                 of Travis County, Texas
  RONNIE CLAXTON and
                                                  §
  SANDRA CLAXTON,
                                                                (TC# D-1-GN-19-000281)
                                                  §
                 Appellees.


                       CONCURRING AND DISSENTING OPINION

       I concur in part and dissent in part. I agree with the majority’s conclusions with one notable

exception, which I discuss more fully. Differing from the majority, I would conclude there is

sufficient evidence that EBL’s independent acts of ordinary negligence caused Claxton’s injuries,

thus supporting the jury’s finding of joint and several liability and the award of compensatory

damages. For this reason, I disagree with the majority’s conclusion number “2,” which reverses

the trial court’s judgment and renders judgment in favor of EBL regarding any individual acts of

negligence. I would affirm the judgment holding EBL directly liable for negligence and awarding

compensatory damages in favor of the Claxtons.
       To prevail on their negligent maintenance claim, the Claxtons had to prove that EBL failed

to properly maintain its vehicle, and that such failure proximately caused Claxton’s injuries. Serv-

Air, Inc. v. Profitt, 18 S.W.3d 652, 657 (Tex.App.—San Antonio 1999, pet. dism’d by agr.). The

majority concludes the evidence showed EBL clearly breached its duty of care owed to the

Claxtons; and it was foreseeable that the poorly maintained vehicle, with several out-of-service

violations, would pose a dangerous hazard to other drivers on the road such that it could cause

accidents and even loss of life. Despite these conclusions, the majority ultimately concludes that,

although it was a foreseeable risk of harm, EBL’s failure to maintain its vehicle was not the cause-

in-fact of Claxton’s injuries.

       Here, the jury was instructed on the definition of proximate cause:

       “Proximate cause” means a cause that was a substantial factor in bringing about an
       occurrence, and without which cause such occurrence would not have occurred. In
       order to be a proximate cause, the act or omission complained of must be such that
       a person using ordinary care would have foreseen that the occurrence or some
       similar occurrence might reasonably result therefrom. There may be more than one
       proximate cause of an occurrence.

       As the ending line of the instruction states, there can be more than one proximate cause of

an occurrence. It is well recognized that “[t]here can be concurrent proximate causes of an

accident.” Travis v. City of Mesquite, 830 S.W.2d 94, 98 (Tex. 1992). To be the proximate cause

of an injury, the actor’s breach need not be the last cause or even the cause committed immediately

preceding the injury. Gregory v. Chohan, 615 S.W.3d 277, 295 (Tex.App.—Dallas 2020, pet.

filed). Rather, “[a]ll persons whose negligent conduct contributes to the injury, proximately

causing the injury, are liable.” Travis, 830 S.W.2d at 98.

       Unlike the majority, I agree with Appellees’ argument that Rayner’s negligent acts were

simply a continuing and cooperating cause of the injuries sustained by the Claxtons, along with




                                                 2
EBL’s original acts of negligence. In other words, EBL’s failure to maintain the vehicle coexisted

with the additional acts of Rayner such that EBL cannot excuse its own negligence by pointing

solely at Rayner as a new and independent cause of the injuries. Here, Rayner’s negligent driving

was one proximate cause of the crash, acting concurrently with another cause: that is, EBL’s failure

to maintain a safe vehicle. See Travis, 830 S.W.2d at 98.

       There is no dispute that EBL should never have allowed Rayner to leave their yard with

the vehicle having deficiencies including a defective brake and several worn tires. Officer Flippin

testified he had noted seven out-of-service violations, explaining they were “serious or hazardous

enough that a vehicle cannot be allowed or should not be allowed to continue down the highway.”

Rayner’s negligence was not a new or independent cause that intervened between EBL’s breach

and Claxton’s injuries such as to disrupt the chain of causation. Stanfield v. Neubaum, 494 S.W.3d

90, 97–98 (Tex. 2016). Rayner taking a wrong route or failing to pull over or turn around only

contributed to the already existing danger created by EBL’s conduct.

       The majority concludes, because there was no expert or lay testimony evidencing when

Rayner applied the brakes, “the jury would have to make assumptions about the timeline of the

accident that were not developed at trial and which the evidence directly contradicts.” I disagree

that such testimony was needed for Claxton to otherwise establish that EBL’s negligence had

operated concurrently with Rayner’s negligence. Based on the instruction given to the jury on

proximate cause, and the deference we are required to give to jury findings, I would conclude the

evidence was sufficient to support the jury’s verdict. See Osterberg v. Peca, 12 S.W.3d 31, 55

(Tex. 2000)(holding we must view the evidence in the light most favorable to the verdict in the

context of the unchallenged definitions and instructions submitted to the jury); Golden Eagle

Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003)(holding appellate courts may not



                                                 3
substitute its judgment for the fact finder's, even if it would reach a different answer on the

evidence). Here, the evidence was sufficient for the jury to determine within a reasonable degree

of probability that Claxton’s injuries would not have occurred but for EBL’s negligence. See

Lenger v. Physician's Gen. Hosp., Inc., 455 S.W.2d 703, 706 (Tex. 1970).

       Lastly, the Appellants did not present a complaint, at trial or on appeal, on the broad-form

of the jury charge. Rather, Appellants ask this Court to render a take-nothing judgment on all direct

liability claims but to remand for a new trial on all surviving, vicarious liability claims. (ant br,38)

However, because I would conclude the evidence was sufficient to support an affirmative finding

of EBL’s negligence through a negligent maintenance theory, I would affirm the trial court’s

judgment against EBL on direct negligence. I otherwise agree with the majority’s conclusion to

reverse and render a take-nothing judgment as to the claims against Croom, the gross negligence

claim against EBL, and the gross negligence claim against Rayner.




                                               GINA M. PALAFOX, Justice

August 31, 2022




                                                   4